NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   20-50234

                Plaintiff-Appellee,             D.C. Nos.
                                                3:20-cr-00439-LAB-1
 v.                                             3:20-cr-00439-LAB

OSCAR LUNA-AQUINO,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                     Argued and Submitted December 9, 2021
                              Pasadena, California

Before: BERZON and BEA, Circuit Judges, and BENNETT,** District Judge.

      Appellant Oscar Luna-Aquino (“Luna”) was convicted of importation of

methamphetamine, in violation of 21 U.S.C. § 960, after he was stopped at a port of

entry with approximately 95 pounds of pure methamphetamine concealed in his

vehicle. At trial, the sole issue in dispute was whether Luna had knowledge of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Richard D. Bennett, United States District Judge for the
District of Maryland, sitting by designation.
drugs he was transporting. On appeal, Luna asserts that four isolated questions by

the prosecutor drew attention to his failure to testify in violation of his Fifth

Amendment privilege against compelled self-incrimination.1 For the following

reasons, we affirm Luna’s conviction.

      “To realize the Fifth Amendment’s guarantee against compelled self-

incrimination, the Supreme Court has held that it is improper for a prosecutor to

comment on a defendant’s decision not to testify.” United States v. Preston, 873 F.3d

829, 842 (9th Cir. 2017) (citing Griffin v. California, 380 U.S. 609, 615 (1965)). A

prosecutorial comment will violate this rule “‘if it is manifestly intended to call

attention to the defendant's failure to testify, or is of such a character that the jury

would naturally and necessarily take it to be a comment on the failure to testify.’”

Rhoades v. Henry, 598 F.3d 495, 510 (9th Cir. 2010) (citation omitted).

      As a component of its case for knowledge, the Government introduced

translations of Spanish-language text messages Luna exchanged with two unknown

and unidentified contacts, “Pedro, Jr.” and “Jr.” During its direct examination of

Ruth Monroy—a translation expert from the United States Attorney’s Office and the


      1
         Luna also suggests that the court erred when it declined to instruct the jury
to find knowledge of drug type and quantity as predicates for conviction on the
importation offense. However, this issue is foreclosed by United States v. Collazo,
984 F.3d 1308 (9th Cir. 2021) (en banc), in which this Court held that a defendant
need not have knowledge of the type and quantity of drugs he was distributing to be
convicted under a similar statute. Luna acknowledges this authority and has only
raised this issue to preserve it for further review.

                                           2
expert witness responsible for authenticating these translations—the Government

asked the following questions:

      Would you agree that one benefit to providing in-court interpretation is
      that you can ask the speaker to clarify what they mean?
      ...
      One other benefit to in-court interpretation is the formality with which
      we speak in a courtroom, right?
      ...
      Going back to comparing [translating prerecorded messages] with an
      in-court interpretation, do you have the benefit of asking the speaker
      what he or she meant?
      ...
      Again, comparing to in-court translation services, do you have the
      benefit of asking a writer [of text messages] what he or she meant or
      seeking clarification from them?

Luna insists that these questions violated Griffin by emphasizing that the translator

could have asked him what his messages mean if he took the witness stand. This

contention is unpersuasive.

      These questions do not constitute Griffin statements, as it is quite unlikely a

jury would see them as commentary on Luna’s failure to testify as to the meaning of

his communications. These questions were posed during a brief colloquy between

the prosecutor and Ms. Monroy about the process she used to translate Luna’s

messages. At the time of this colloquy, the jury was aware that Ms. Monroy had

served as a courtroom interpreter, and the prosecutor was aware that her translations

would be challenged. These questions enhanced Ms. Monroy’s credibility by

acknowledging the inherent limitations of her translations and the difficult


                                         3
circumstances in which she performed them. Moreover, while Ms. Monroy was

asked to address contemporaneous clarifications of oral testimony, any explanation

by Luna would have been offered long after the translations were introduced. Given

these contextual considerations, we are not persuaded that a jury would have viewed

these four questions as anything more than a technical inquiry about the translation

process.

      Moreover, the prosecutor’s questions would in any event be too attenuated to

constitute indirect Griffin error. To determine whether a comment “naturally and

necessarily” draws attention to a defendant’s failure to testify, “[c]ourts have

distinguished between those cases in which the defendant is the sole witness who

could possibly offer evidence on a particular issue, and those cases in which the

information is available from other defense witnesses as well.” Lincoln v. Sunn, 807

F.2d 805, 809–10 (9th Cir. 1987); accord Rhoades, 598 F.3d at 510 (“Comment is

unacceptable . . . if the defendant is the sole person who could provide information

on a particular issue.”). Here, the prosecutor’s references to the author of these

communications did not “naturally and necessarily” refer to Luna, as many of the

incriminating messages were written by his alleged co-conspirators: “Pedro, Jr.” and

“Jr.” Accordingly, to the extent that these questions incidentally highlight Luna’s

silence, they may also be viewed as commentary on the difficulties created by the

unavailability of these witnesses and defense counsel’s failure to call them to testify.


                                           4
This possibility is sufficient to avoid implied Griffin error, as “[a] prosecutor may

comment on a defendant’s failure to present witnesses” other than the defendant, so

long as the comment “is not phrased as to call attention to defendant’s own failure

to testify.” United States v. Passaro, 624 F.2d 938, 944 (9th Cir. 1980).

      Finally, even if these questions did amount to indirect Griffin error, they do

not require reversal if they were harmless beyond a reasonable doubt. Chapman v.

California, 386 U.S. 18, 24 (1967). This Court has held that a Griffin error “mandates

reversal only if: (1) the commentary is extensive; (2) an inference of guilt from

silence is stressed to the jury as a basis for the conviction; and (3) where there is

evidence that could have supported acquittal.” Jeffries v. Blodgett, 5 F.3d 1180, 1192

(9th Cir. 1993); see, e.g., Hovey v. Ayers, 458 F.3d 892, 912 (9th Cir. 2006) (holding

Griffin error was harmless where “the prosecutor’s inappropriate comments were

isolated statements” and “minimal in comparison with the weight of the evidence”).

The four isolated questions Luna challenges were raised only during an

authentication colloquy, were not reiterated during closing arguments, and were not

invoked as the basis for conviction. Any prejudicial effect created by these questions

was minimal and clearly outweighed by the substantial evidence of guilt on record.

Cf. United States v. Whitehead, 200 F.3d 634, 639 (9th Cir. 2000) (holding similar

evidence was “overwhelming” and “determinative”). Accordingly, any Griffin error

in this case was harmless.


                                          5
AFFIRMED.




            6